Title: From Benjamin Franklin to Joseph Reed, 1 November 1779
From: Franklin, Benjamin
To: Reed, Joseph


Sir,
Passy, Nov. 1. 1779
A Gentleman from Holland, one of the Senators of Ziricsee, M. Van Noemer, being desirous of settling in our State, with his Family, and being well recommended to me, as a Person of Character, for Learning & Virtue, & likely to make a good & useful Citizen, I beg leave to present him to your Excellency, and to request for him those Civilities & that Protection which you have a Pleasure in affording to Strangers of Merit.— The Lovers of Liberty in all Parts of Europe, begin to cast their Eyes on our State, whose Constitution they admire, and meditate a Removal thither as soon as Peace shall render a Passage more safe for themselves & Families, & the Conveyance of their Substance more secure. I am persuaded, by the Number of Letters I have received on this Subject, that we shall have a great Number of wealthy People, with their Circles of Acquaintance, & Relations. The Hospitality & Friendly Reception reputable Settlers from any Country meet with among us, will have its usual Effect in encouraging others to follow: And I therefore, as well as upon his own Account, hope that our Country will be made agreeable to this Gentleman. With great Esteem, I have the Honour to be Your Excellency’s most obedt & c
His Excelly Joseph Read Esq President of the State of Pennsylvania
